IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00070-CR

DERRICK BIBLE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 82nd District Court
                             Robertson County, Texas
                          Trial Court No. 09-03-18639-CR


                           MEMORANDUM OPINION


       Derrick Bible appeals from his conviction for the offense of capital murder. TEX.

PEN. CODE ANN. § 19.03(a)(7) (West 2003). Bible was automatically sentenced to life

without the possibility of parole. TEX. PEN. CODE ANN. § 12.31(a)(2) (West 2003). Bible

complains that the trial court abused its discretion in the admission of evidence, by

overruling objections to improper jury argument, and that there was insufficient

corroboration of the accomplice testimony. Because we find no reversible error, we

affirm the judgment of the trial court.
                                        FACTS

        One evening, Bible, D’Nard Anderson, and Dameon Laws were in Hearne, Texas

in search of drugs in a gold-colored four-door sedan.      They approached Chandell

Lewis, who was standing outside of a vehicle with Fredel Miles. Anderson asked

Chandell for drugs and Chandell told him it would be a minute and drove off. Miles

then acquired some drugs, which he, Bible, Anderson, and Laws smoked. Anderson

spotted Clifton Lewis, the cousin of both Anderson and Chandell, and asked him where

they could buy drugs. Clifton suggested that they contact Chandell, and called him for

them. A short time later, Clifton called Chandell using Bible’s cell phone. Anderson

spotted Chandell at the designated location and Chandell told him to follow his truck.

They followed Chandell to a small house. At some point prior to arriving at the house,

Miles was ordered out of the car. Chandell remained in his truck and Anderson went to

the vehicle, smelled the drugs, and told Bible and Laws to go to Chandell’s truck one at

a time, per Chandell’s instructions. Bible went and got into Chandell’s truck and Laws

exited the gold sedan and went to stand by Harry Monson, who was standing outside

of the house. Two sets of gunfire ensued, which resulted in the death of both Chandell

and Monson. According to Anderson, Bible and Laws ran back to the gold sedan and

said “drive off, drive off,” which he did. Anderson claimed that he bumped a curb

leaving the scene in the rush.

                                 ADMISSION OF EVIDENCE

        Bible complains that the trial court abused its discretion by overruling his

request for a hearing outside of the presence of the jury to challenge the in-court

Bible v. State                                                                    Page 2
identification of Bible by two witnesses, by allowing testimony from a confidential

informant that was hearsay and violated the Confrontation Clause, and in admitting

cell phone records that were not properly authenticated.

In-Court Identification

        Bible complains that the trial court erred by denying his re quest to have a

hearing outside of the presence of the jury to determine the admissibility of the

anticipated in-court identifications of him as the perpetrator. Bible made an oral motion

in limine at the beginning of a day of testimony seeking to find out the basis of each

witness’s identification of Bible at the time that each witness was to be called to testify.

The trial court denied Bible’s motion. Bible made no further objections to the in-court

identifications that were made by Miles, one of two witnesses of which he now

complains. It is well established that an oral motion in limine does not preserve any

error. Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2004). The portion of

Bible’s issue relating to Miles is overruled.

        Bible’s other complaint regarding improper in-court identification was prior to

and during the testimony of Clifton Lewis, who was present at various times

throughout the evening of the murders. The basis of Bible’s objection prior to the

testimony of Clifton related to the admission of a pretrial lineup that was not in the

possession of the State’s attorney. Bible objected to any testimony regarding that lineup

on the basis of surprise and failure to disclose in discovery. The trial court sustained

Bible’s objection and prohibited the State from referencing that lineup during Clifton’s

testimony.

Bible v. State                                                                        Page 3
        Later, well after Clifton had identified Bible before the jury without objection, the

State began a line of questioning about a second lineup which had been presented to

Clifton during the investigation. The trial court conducted a hearing outside of the

presence of the jury and clarified its ruling and explained to Clifton that he was not to

mention the missing lineup. Bible did not object on the basis of an impermissible in-

court identification prior to Clifton’s testimony, during the hearing outside of the jury’s

presence, or during Clifton’s testimony before the jury. As such, Bible’s objection at

trial does not comport with his complaint in this appeal. Bible’s objection to Clifton’s

in-court identification is not properly preserved and is waived. Wilson v. State, 71
S.W.3d 346, 349 (Tex. Crim. App. 2002) (a party’s “point of error on appeal must

comport with the objection made at trial”). We overrule issue one (A).

Confidential Informant Testimony

        Bible complains that the trial court abused its discretion by allowing the

investigating Texas Ranger to testify to names of individuals involved in the Hearne

murders that were given to him by another detective. That detective had gotten the

names from a confidential informant. Bible complains that the testimony by the Texas

Ranger stating the names that were given to him was inadmissible hearsay and violated

his right to confrontation.

Hearsay

        An out-of-court statement offered into evidence to prove the truth of the matter

asserted is hearsay. TEX. R. EVID. 801(d). A statement not offered to prove the truth of

the matter asserted, but offered for some other reason, is not hearsay. Guidry v. State, 9

Bible v. State                                                                         Page 4
S.W.3d 133, 152 (Tex. Crim. App. 1999); see Dinkins v. State, 894 S.W.2d 330, 347 (Tex.

Crim. App. 1995). The Court of Criminal Appeals has concluded that if a statement is

introduced to explain how a defendant became a suspect or how the investigation

focused on a defendant, then the statement is not hearsay because it is not offered for

the truth of the matter asserted. Dinkins, 894 S.W.2d at 347 (holding an appointment

book and patient application were not offered for the truth of the matter asserted, but

instead the evidence was offered to show how the appellant became a suspect of the

investigation); Jones v. State, 843 S.W.2d 487, 499 (Tex. Crim. App. 1992), abrogated on

other grounds by Maxwell v. State, 48 S.W.3d 196 (Tex. Crim. App. 2001) (holding

testimony was not hearsay because it was not offered for the truth of the matter

asserted, but to explain how the police officer began to suspect the appellant, seek an

arrest warrant, and finally arrest him); see also Cano v. State, 3 S.W.3d 99, 110 (Tex.

App.—Corpus Christi 1999, pet. ref’d) (deciding that the testimony was not being

offered to prove drugs were literally being distributed, but rather to show why the

officers focused their investigation on the appellants). “This type of testimony assists

the jury’s understanding of the events by providing context for the police officer’s

actions.” Cano, 3 S.W.3d at 110.

        The State’s questions to the investigator were not designed to elicit hearsay

testimony; instead the questions allowed the investigators to explain the process of the

investigation and how Bible became a suspect. See Dinkins, 894 S.W.2d at 347; Lee v.

State, 29 S.W.3d 570, 577-78 (Tex. App.—Dallas 2000, no pet.). Accordingly, the trial

court did not abuse its discretion in overruling Bible’s hearsay objections.

Bible v. State                                                                    Page 5
Confrontation

        The Sixth Amendment to the U.S. Constitution guarantees the right of an accused

in a criminal prosecution to confront the witnesses against him.          Lopez v. State, 18
S.W.3d 220, 222 (Tex. Crim. App. 2000).            A primary interest secured by the

Confrontation Clause is the right of cross-examination. Id. The Confrontation Clause

bars out-of-court testimonial statements by a witness unless the witness is unavailable

to testify and the defendant had a prior opportunity to cross-examine the witness.

Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

        The United States Supreme Court has yet to define the outer boundaries of what

constitutes a testimonial out-of-court statement, but it has identified three kinds of

statements that can be regarded as testimonial: (1) ex parte in-court testimony or its

functional equivalent     that   declarants would reasonably         expect   to be used

prosecutorially; (2) statements contained in formalized testimonial materials such as

affidavits, depositions, prior testimony, or confessions; and (3) statements that were

made under circumstances that would lead an objective witness reasonably to believe

that the statement would be available for use at a later trial. Langham v. State, 305
S.W.3d 568, 576 (Tex. Crim. App. 2010). Whether a particular out-of-court statement is

testimonial or not is a question of law. De La Paz v. State, 273 S.W.3d 671, 680 (Tex.

Crim. App. 2008).

        The Court of Criminal Appeals has recently warned against allowing statements

into evidence as “background” to justify testimony that might otherwise be hearsay to

avoid a Confrontation Clause objection. See Langham, 305 S.W.3d at 580. However, the

Bible v. State                                                                        Page 6
Court noted that “background” evidence, though it may be testimonial, can be

admissible to help give perspective to the jury. Id. It is the amount of detail included in

the “background” evidence that becomes problematic. In this instance, although there

was testimony regarding specific details of the murders given by the confidential

informant to the detective and conveyed to the Texas Ranger that was presented in the

hearing conducted outside of the presence of the jury, the trial court restricted the

admission of the statements of the confidential informant to three names, which were

then used by law enforcement to further investigate the case. The admission of the

three names only was admissible for “background” evidence purposes, and its

admission did not violate Bible’s Confrontation Clause rights. The trial court did not

abuse its discretion in the admission of the three names given by the confidential

informant. We overrule issue one (B).

Improper Authentication

        Bible complains that the trial court erred by admitting cell phone records that

were not properly authenticated pursuant to rules 901 and 902 of the Rules of Evidence.

There were some cell phone records from Verizon that were admitted during the trial

which were properly authenticated through a live witness. Those records pertained to

the cell phones that were used that night by Clifton and Chandell. No objection was

made to the introduction of those records. Other cell phone records were admitted into

evidence over Bible’s objection that the business records were not filed with the district

clerk fourteen days before trial as required by rule 902(10). TEX. R. EVID. 902(10). The

records admitted from AT&T had an affidavit attached that was not signed until a date

Bible v. State                                                                       Page 7
during the trial. The Sprint/Nextel records had an unsworn affidavit attached that had

been signed approximately one year earlier; however, the records were not filed with

the clerk as required.

        The State does not dispute that the records were not on file with the district clerk

for fourteen days before the trial, but contends that their admission was harmless

because Bible had copies of the records before trial.        At the time of the records’

admission, Bible sought and was granted a running objection to “any testimony

regarding these records.” The State does not complain about the scope of the running

objection or contend that this error was not preserved.            The admission of the

inadequately authenticated cell phone records was error.

        The Court of Criminal Appeals has recently expressly stated the standard

required for an appellate court’s determination of harm of the erroneous admission of

evidence pursuant to rule 44.2(b):

        A substantial right is affected when the error had a substantial and
        injurious effect or influence in determining the jury’s verdict. But if the
        improperly admitted evidence did not influence the jury or had but a
        slight effect upon its deliberations, such non-constitutional error is
        harmless. In making a harm analysis, we examine the entire trial record
        and calculate, as much as possible, the probable impact of the error upon
        the rest of the evidence. We consider overwhelming evidence supporting
        the particular issue to which the erroneously admitted evidence was
        directed—here, the “future dangerousness” special issue—but that is only
        one factor in our harm analysis. It is the responsibility of the appellate
        court to assess harm after reviewing the record, and the burden to
        demonstrate whether the appellant was harmed by a trial court error does
        not rest on either the appellant or the State.

Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010) (internal citations omitted).




Bible v. State                                                                        Page 8
        Using this standard, we review the entire record to determine to what degree the

evidence supporting the issue to which the erroneously admitted evidence was

directed, which was the connection between Bible, the accomplices, the witnesses, and

the victim, was affected by the error.

        During the trial, the State referred to the cell phone records often, from the

opening statements through closing arguments. The witnesses, when questioned about

phone numbers and calls made, were presented with the erroneously admitted exhibits

to reinforce their testimony. Specifically, Miles, who used Clifton’s phone to contact

Chandell for Bible, Anderson, and Laws, testified that he had no independent

recollection of the phone numbers involved. However, the State used the properly

admitted records as well as the erroneously admitted records to establish the time line

of events and to provide a connection between Bible, Anderson, Laws, Clifton, and

Chandell on the night of the murders. The State provided the erroneously admitted

records to Green, who was Anderson’s mother, to establish that, in an attempt to reach

her son, she called the number linked to Bible through the records the same night of the

murders after the time the murders were committed.

        During Clifton’s testimony, he identified his personal cell phone number as well

as Chandell’s number without reference to any of the cell phone records and testified

that Miles had used his phone that night to call Chandell. The records pertaining to the

numbers used by Clifton and Chandell, and the calls made between them were from the

properly admitted records. Clifton’s testimony and the properly admitted cell phone

records from his phone number showed calls from the number that Clifton attributed to

Bible v. State                                                                    Page 9
Anderson, but that was ultimately believed to be Bible’s number. Clifton stated and the

properly admitted cell phone records show that he called that same number after he

had heard about the murders and spoke to Anderson.

        An investigator then testified that the number Clifton identified as belonging to

Anderson was determined to be Bible’s. This determination was made because Bible’s

wife had made multiple calls to that number in the days preceding the murders.

However, Anderson’s mother testified that she had never called or knew of that

number prior to the murders but had called it that night looking for Anderson. The

investigator had gotten Bible’s wife’s cell phone number from her during the

investigation.   The records of Bible’s wife’s cell phone number were admitted to

provide additional proof of the connection between her cell phone number and the cell

phone number attributed to Bible. These records were part of the improperly admitted

records. Further, the investigator testified that Bible had gotten a new cell phone less

than a day after the murders and referenced one of the improperly admitted records to

establish that fact. Additionally, the investigator testified that the old number that they

attributed to Bible was never used again, as was also demonstrated by the improperly

admitted cell phone records.

        During argument, the State spent a significant amount of time reviewing the

improperly admitted records with the jury. In the opening argument, the State argued

that all of the cell phone records are “evidence that establishes his guilt.” In the closing

argument, the State referenced the records again but did not go into detail like the

opening argument.

Bible v. State                                                                       Page 10
        There is no reporter’s record from voir dire, so we are unable to review that

portion of the record in this analysis, and must presume that nothing occurred during

voir dire that would demonstrate harm.

        There was no physical evidence to link Bible to the murders. Anderson’s DNA

was located on the tip of a “cigar” found in the middle of the street where the murders

took place. Anderson, Miles, and Clifton identified Bible as being present that night,

and Anderson testified that Bible was one of the shooters.      Other witnesses who

observed different events of that night identified one of the individuals present as

wearing a red hoodie, which was confirmed by those who identified Bible directly. The

records that were properly admitted confirmed portions of Miles’s and Clifton’s

accounts of the events of the evening. Multiple witnesses, including Anderson, Miles,

and several unrelated bystanders throughout the evening’s events identified a tan/gold

colored vehicle, which was identified by the witnesses through photographs as being

Bible’s wife’s gold Chevrolet Malibu.

        Without those phone records in evidence, the State’s case may have been less

persuasive. However, we believe that the other properly admitted evidence linking

Bible to the cell phone numbers of Clifton and Chandell tends to negate the likelihood

that the jury’s decision of guilt relied in any significant way on the erroneously

admitted phone records rendered the error harmless. See Lane v. State, 151 S.W.3d 188,

193 (Tex. Crim. App. 2004); see also Anderson v. State, 717 S.W.2d 622, 627 (Tex. Crim.

App. 1986) (“If the fact to which the hearsay relates is sufficiently proved by other




Bible v. State                                                                  Page 11
competent and unobjected-to evidence, . . . the admission of the hearsay is properly

deemed harmless and does not constitute reversible error”). We overrule issue one (C).

                             IMPROPER JURY ARGUMENT

        Bible complains that the trial court erred by overruling his objection to the

improper jury argument by the State regarding: (1) the presumption of innocence, and

(2) asking the jury to put themselves in the victim’s place.

Standard of Review—Jury Argument

        Permissible jury argument generally falls into one of four areas: (1) summation of

the evidence; (2) reasonable deduction from the evidence; (3) an answer to the argument

of opposing counsel; or (4) a plea for law enforcement. Brown v. State, 270 S.W.3d 564,

570 (Tex. Crim. App. 2008); Berry v. State, 233 S.W.3d 847, 859 (Tex. Crim. App. 2007).

        “Even when an argument exceeds the permissible bounds of these approved

areas, such will not constitute reversible error unless, in light of the record as a whole,

the argument is extreme or manifestly improper, violative of a mandatory statute, or

injects new facts harmful to the accused into the trial proceeding.” Wesbrook v. State, 29
S.W.3d 103, 115 (Tex. Crim. App. 2000) (citing Todd v. State, 598 S.W.2d 286, 296-97 (Tex.

Crim. App. 1980)). “The remarks must have been a willful and calculated effort on the

part of the State to deprive appellant of a fair and impartial trial.” Id. (citing Cantu v.

State, 939 S.W.2d 627, 633 (Tex. Crim. App. 1997)).

        When analyzing any harm that may have been caused by an improper jury

argument, we examine the following factors: (1) the severity of the misconduct (the

magnitude of the prejudicial effect of the prosecutor’s remarks); (2) measures adopted

Bible v. State                                                                      Page 12
to cure the misconduct (the efficacy of any cautionary instruction by the judge); and (3)

the certainty of conviction absent the misconduct (the strength of the evidence

supporting the conviction). Ramon v. State, 159 S.W.3d 927, 929 (Tex. Crim. App. 2004)

(citing Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on reh’g)).

        In analyzing the State’s remarks during closing argument, we must not consider

the statement in isolation; instead, we must review the closing arguments of both

parties in order to determine the context in which the complained-of statements were

made. See Wilson v. State, 938 S.W.2d 57, 61 (Tex. Crim. App. 1996) (“The applicable

legal standard of review is whether, in light of the record as a whole, there is a

reasonable possibility the improper argument might have contributed to appellant’s

conviction.”).

Presumption of Innocence

        In the State’s closing argument in the guilt-innocence phase of the trial, the

following exchange took place:

        State:       Now, the presumption of innocence. The presumption of
                     innocence is there. It’s like a [sic] vail over the Defendant.
                     They’re covered with a sheet, or as I said in voir dire, it’s like
                     a glass bottle that contains the presumption, but when the
                     State brings forth evidence and strikes that glass with a
                     hammer, the presumption of innocence dissipates, and it’s
                     gone. When that [sic] vail is jerked off this Defendant, the
                     presumption of innocence is gone, and I submit to you,
                     based on the evidence that you’ve heard in this courtroom,
                     the presumption of innocence has been long gone. It was
                     gone early on, and it continued to be gone, and it never came
                     back. The State, based on the evidence, destroyed the
                     presumption of innocence in this case long ago. It doesn’t
                     remain with the Defendant throughout trial.


Bible v. State                                                                            Page 13
        Bible:       Objection. That’s a misstatement of law. It does remain
                     with him up to this point unless the State has proven beyond
                     a reasonable doubt.

        Trial Court: Overruled. Proceed with your argument.

        The presumption of innocence does not end when the presentation of evidence

closes; instead, the presumption remains until the jury enters the jury room to

deliberate. Miles v. State, 154 S.W.3d 679, 681-81 (Tex. App.—Houston [14th Dist.] 2004)

aff’d, 204 S.W.3d 679 (Tex. Crim. App. 2006) (citing Massey v. State, 226 S.W.2d 856, 860

(Tex. Crim. App. 1950) and McGrew v. State, 143 S.W.2d 946, 947 (Tex. Crim. App.

1940)). The trial court erred when it overruled Bible’s objection regarding the argument

about the meaning and effect of the presumption of innocence.

        Having found error, we must analyze the error for harm.            The improper

argument regarding the presumption of innocence is constitutional error. Miles, 154
S.W.3d at 681. Under Rule 44.2(a), we must determine whether, beyond a reasonable

doubt, the error contributed to Bible’s conviction. TEX. R. APP. P. 44.2(a). The charge to

the jury contained a paragraph which stated: “All persons are presumed to be innocent

and no person may be convicted of an offense unless each element of the offense is

proved beyond a reasonable doubt.” That paragraph later stated: “The law does not

require a defendant to prove his innocence or produce any evidence at all.            The

presumption of innocence alone is sufficient to acquit the defendant, unless the jurors

are satisfied beyond a reasonable doubt of the defendant’s guilt after a careful and

impartial consideration of the evidence in this case.”



Bible v. State                                                                      Page 14
        We find that any harm from the trial court’s error with regard to the

presumption of innocence would have been lessened, if not altogether erased, both by

the charge and by the presumption that the jury followed the instructions in the jury

charge. See Miles v. State, 204 S.W.3d 822, 827-28 (Tex. Crim. App. 2006) (citing Resendiz

v. State, 112 S.W.3d 541, 546 (Tex. Crim. App. 2003) and Colburn v. State, 966 S.W.2d 511,

520 (Tex. Crim. App. 1998).        Furthermore, although by law the presumption of

innocence carries into the jury room, we recognize that it is continually rebutted and

eroded throughout the trial by the presentation of contrary evidence by the State. Miles,
154 S.W.3d at 681-81.

        In Miles, the Court of Criminal Appeals clarified the concept of “presumption of

innocence” as follows:

        Under the Due Process Clause of the Fourteenth Amendment, an accused
        in state court has the right to the “presumption of innocence,” i.e., the
        right to be free from criminal conviction unless the State can prove his
        guilt beyond a reasonable doubt by probative evidence adduced at trial.
        Taylor v. Kentucky, 436 U.S. 478, 483 n. 12, 485-486, 98 S. Ct. 1930, 56 L. Ed.
2d 468 (1978); Madrid v. State, 595 S.W.2d 106, 110 (Tex. Crim. App. 1979).
        When a jury is told of the presumption, it is told, in effect, to judge an
        accused’s guilt or innocence solely on the basis of the evidence adduced at
        trial and not on the basis of suspicions that may arise from the fact of his
        arrest, indictment, or custody. Bell v. Wolfish, 441 U.S. 520, 533, 99 S. Ct.
1861, 60 L. Ed. 2d 447 (1979).

Miles, 204 S.W.3d at 825. The State never contended that it did not have the burden of

proof at all times. This also reduces the likelihood that Bible was harmed by the

improper statements by the State. We also note that the improper comments by the

State were not referenced again, and after Bible’s objection, the State moved on, which

would also lessen the potential harm suffered by Bible. After a thorough review of the

Bible v. State                                                                            Page 15
record, we find beyond a reasonable doubt that the erroneous argument did not

contribute to Bible’s conviction.

Placing the Jury in the Victim’s Shoes

        Bible further complains of the following comments by the State during the guilt-

innocence phase of the trial: “And somebody just happens to be coming out the front

door of the school, walking to their car, and stops, ‘What’s going on?’ ‘Bam, bam, bam,’

and down they go. It could be in the parking lot of a convenience store, it could have

been me, could have been you, one of you.”           Bible objected that the State was

improperly seeking to have the jury put themselves in the shoes of the victim. The

argument of which Bible complains does not fit into any of the four categories of

permissible jury argument; it is rather a plea for abandonment of objectivity.       See

Brandley v. State, 691 S.W.2d 699, 712 (Tex. Crim. App. 1985). We agree with Bible that

the trial court erred in overruling the objection.

        Since we have determined that the State’s argument was improper and that the

trial court should have sustained Bible’s objection and thus erred, we must conduct a

harm analysis.    We will first look at the severity of the misconduct.     The State’s

comment came during a description of the circumstances surrounding the murder of

Monson. While the error did have some severity, we find that it was not great. The

comment was made in the context of the State’s argument regarding one of the victims

as being nothing more than an innocent bystander and suggesting it could have been

any one of them. However, while Monson was not involved with the transaction

between Chandell and Bible, he was at the house where drug activity was taking place

Bible v. State                                                                   Page 16
and was using drugs himself. The jury would be unlikely to place themselves in the

shoes of Monson.

        Secondly, we review any measures to cure the misconduct. While the trial court

ultimately overruled Bible’s objection, the trial court did first admonish the State to

“stay within the record.” Although only a slight measure that does little to cure the

improper comment, nevertheless it served to mitigate the effect, if any, of the improper

argument.

        Third, we look to the certainty of Bible’s conviction absent the improper

argument. After reviewing the entire record, we find that the evidence was such that

Bible’s conviction was not affected by the error. We find that while the argument was

improper, and thus erroneously allowed, the error was harmless. We overrule issue

two.

                 CORROBORATION OF ACCOMPLICE WITNESS TESTIMONY

        Bible complains in his third issue that the accomplice testimony of Anderson was

not sufficiently corroborated, and that when the evidence is considered without

Anderson’s testimony the evidence is factually insufficient.1 Bible’s convictions cannot

stand on the testimony of one of Bible’s accomplices unless that testimony is

corroborated by other evidence tending to connect Bible with the offenses. TEX. CODE

CRIM. PROC. ANN. art. 38.14 (Vernon 2005). To corroborate accomplice testimony, we


1 We note that the factual sufficiency standard set forth in Clewis v. State has been overruled. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). Bible’s brief on the merits was filed prior
to the issuance of that decision; however, since a factual sufficiency review excluding the accomplice’s
testimony is not the proper standard, it is not necessary to address the factual sufficiency review portion
of Bible’s issue.

Bible v. State                                                                                       Page 17
eliminate “all of the accomplice testimony from consideration and then examine the

remaining portions of the record to see if there is any evidence that tends to connect the

accused with the commission of the crime.” Castillo v. State, 221 S.W.3d 689, 691 (Tex.

Crim. App. 2007) (citing Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001)).

“The corroborating evidence need not be sufficient by itself to establish guilt; there

simply needs to be ‘other’ evidence ‘tending to connect’ the defendant to the offense.”

Id.   The accomplice-witness rule is of statutory origin and differs from sufficiency

standards because it is not derived from federal or state constitutional principles.

Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007).

        Excluding the accomplice’s testimony, the corroborating evidence that favors the

verdict included (1) the properly admitted cellular telephone records showing

telephone calls to and from numbers tied to Bible, Clifton, and Chandell; (2) the

witnesses’ identifications of Bible, both through pre-trial lineups and at trial; (3) the

multiple witnesses’ identifications of the gold Malibu that belonged to Bible’s wife as

being the vehicle that was the getaway vehicle after the shootings; (4) the damage to the

undercarriage of the gold Malibu as being consistent with other testimony regarding

the vehicle scraping the curb while fleeing the scene after the murders; and (5) the

testimony from a relative of Bible that Bible confessed to his involvement in the

murders. We find that other evidence sufficiently tended to connect Bible with the

offense, and, therefore, to corroborate the accomplice witness’s testimony. We overrule

issue three.



Bible v. State                                                                     Page 18
                                     CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 11, 2011
Do not publish
[CRPM]




Bible v. State                                                                     Page 19